                                                    UNITED
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21  PageSTATES
                                                             1 of DISTRICT
                                                                  7        COURT
                                                      SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Aug 05 2021
                                                        ARTHUR JOHNSTON, CLERK
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21 Page 2 of 7
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21 Page 3 of 7
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21 Page 4 of 7
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21 Page 5 of 7
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21 Page 6 of 7
Case 1:21-cr-00028-HSO-RPM Document 31 Filed 08/05/21 Page 7 of 7
